Citation Nr: 1737283	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizoaffective disorder, and paranoid schizophrenia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, in pertinent part, the RO denied entitlement to service connection for depression and headaches.  

In August 2014, the Board remanded the claims of service-connection for depression and headaches, and determined that a TDIU claim was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board effectively reopened previously denied claims with regard to psychiatric issues.  

In May 2016, the Veteran and his cousin testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) at VA's Central Office in Washington, DC.  A transcript is of record.  

In a June 2016 remand, the Board recharacterized the psychiatric claim to encompass all potentially diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded that issue, along with the issue of service connection for headaches and entitlement to a TDIU for additional development of the record.  

Subsequent to that remand, the Veteran requested, and was afforded, another personal hearing before the undersigned VLJ at VA's Central Office in Washington, DC.  A transcript is of record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic headache disability, as likely as not, had its onset during service and cannot be satisfactorily disassociated from service.  

2.  The Veteran was administratively discharged under honorable conditions as a result of a personality disorder; no currently diagnosed acquired psychiatric disorder had its onset during service; and a psychosis was not manifest to a compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a headache disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  An acquired psychiatric disorder was not incurred in service nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in January 2009, May 2009, August 2010, and April 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's VA and private medical treatment records, and lay statements have been obtained and associated with the claims.  Records from the Social Security Administration have also been obtained and reviewed.  The Veteran was also afforded adequate VA examinations regarding the claims on appeal in compliance with the Board's August 2014 and June 2016 remand directives.  The examiners were factually informed, medically competent, and responsive to the issues.  38 C.F.R. § 4.2.  Accordingly, there was substantial compliance with the August 2014 and June 2016 remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

As already mentioned above, the Veteran testified at Central Office Board hearings in May 2016 and April 2017.  The undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted in the June 2016 remand, the Veteran's service treatment records STRs were previously obtained by VA, and were considered by the Board in a March 1989 decision, as well as rating decisions issued prior to that date, and up to September 2004.  Unfortunately, it appears that the Veteran's STRs were subsequently lost at some point after September 2004.  See March 2007 VA memorandum of a formal finding of unavailability of STRs.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the applicability of the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

With respect to the claim of service connection for an acquired psychiatric disorder, the Board refers to its March 1989 decision which documents the content of the STRs as they pertain to the Veteran's in-service mental health treatment.  With respect to the claim of service connection for headaches, the Board refers to a September 2004 rating decision which documents the Veteran's in-service treatment for headaches in 1977 and 1978.  As there is no reason to question the accuracy of the previous findings with respect to the content of the Veteran's STRs, the Board will consider the Veteran's claim based on those findings as the actual STRs have been lost.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disorder such as migraine headaches or a psychosis, for example, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Headaches

The Veteran seeks service connection for headaches.  According to a review of the Veteran's STRs by the RO in 2004, the Veteran complained of headaches and dizziness on February 25 and February 27, 1977.  On October 24, 1977, the Veteran complained of headaches with an onset two weeks earlier.  He was diagnosed with motion sickness.  In March 1978, there was a notation of recurrent headaches, etiology undetermined.  

Post-service records dating back to 1995 show complaints of, and treatment for, headaches.  See also, outpatient treatment records dated February 5, 1998, April 16, 2002, May 25, 2002, November 3, 2003, May 2004, June 25, 2004, and August 2004.  An August 2006 outpatient treatment report notes an assessment of chronic headaches with unclear etiology.  In November 2006, the Veteran underwent a brain scan for chronic headaches.  The Veteran was seen with headache complaints in February 2009, and June 2011.  

In May 2015, a VA examiner opined that the Veteran's headaches were less likely than not related to service because there were no STRs to support complaints of headaches in service.  

As noted above, the STRs were missing at the time of the May 2015 examination, and the examiner was apparently unaware that the STRs were, at one time, associated with the claims file, and their content, with respect to in-service complaints of headaches, has been documented in the record.  Accordingly, the May 2015 opinion carries no probative value.  

Similarly, a VA examiner in September 2016 also indicated that there was no evidence of in-service headache complaints or treatment.  The examiner also noted that no service records were available, yet it was accepted that the Veteran had headaches in service.  However, the examiner opined that it is "unreasonable medically" to attribute the headaches to current complaints without a continuity of care defined as other records of complaints from service to present.  

With regard to the Veteran's lay statements, he is certainly competent to report an observable symptoms such as head pain; however, with respect to his self-reported history of headache duration and frequency, his statements throughout the appeal period have been inconsistent.  The record reflects that, at times, the Veteran has reported having headaches since service.  On other occasions, the Veteran has denied a history of chronic headaches.  See, e.g., May 2002 outpatient treatment reports.  In June 2004, the Veteran reported a 35 year history of headaches, and in August 2004, the Veteran reported a 25 year history of headaches.  

Nevertheless, it appears that the Veteran's inconsistencies are not intentional.  The Veteran has been diagnosed with schizophrenia, as well as a personality disorder, which could reasonably account for such inconsistencies in the record.  In this regard, a VA examiner in September 2016 noted various discrepancies in the record.  For example, the Veteran has told others that he has a Bachelor's degree in drama, but the record reflects that the Veteran did not complete college.  Additionally, he denied ever being married at the time of the September 2016 examination, yet the record contains a marriage certificate and divorce decree.  The record also reflects a history of drug abuse and domestic violence, but the Veteran denied such a history at the time of the September 2016 examination.  

In addition, the Veteran has reported other facts during various examinations and outpatient treatment, which he later retracted in written statements received at the RO in December 2016.  

Despite the Veteran's lack of credibility, a review of the objective findings in the record suggests that the onset of the Veteran's headache disability occurred in service.  

The STRs show complaints and treatment for headaches in service, including a notation of recurrent headaches of unknown etiology three months prior to service discharge.  

While the post-service treatment records do not document complaints of headaches until 1995, this, alone, does not necessarily preclude a finding of ongoing symptoms since service, particularly where, as here, the record simply does not contain treatment records from 1978 through 1987.  

Records from 1995 and 1998 continue to show headaches, and complaints and treatment for migraines were shown in 2002, 2003, 2004, 2006, 2010, 2011 and onward.  Given that recurrent headaches were first shown in service, and recurrent headaches are currently diagnosed, without evidence of some intervening event, the Board must resolve all doubt in the Veteran's favor and find that the Veteran's current headache disorder had its onset during service.  Moreover, while there is some question as to the Veteran's credibility, he has, in most instances, reported the onset of his headaches in service, and there is no objective evidence to contradict those assertions.  

Accordingly, and with resolution of all doubt in favor of the Veteran, a headache disorder had its onset during service, and therefore service connection for headaches is warranted.  

Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, including, but not limited to schizophrenia, schizoaffective disorder, depressive disorder, and delusional disorder.  

As noted above, service connection may also be granted for a psychosis when it is shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  According to 38 C.F.R. § 3.384 (2016), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

On the other hand, personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  Given the foregoing, the terms "psychiatric disorder" and "psychosis" are not intended to include a personality disorder.

As noted above, the Veteran's STRs were misplaced at some point after September 2004; however, at the time of a March 1989 Board decision, the STRs were reviewed, and it is presumed that Board's summarization of the STRs in its March 1989 decision is accurate.  

According to the March 1989 Board decision (which was issued at a time when the Veteran's STRs were still part of the record), a November 1976 STR reveals that the Veteran sought psychiatric treatment.  He stated that he was nervous and believed he had undergone a nervous breakdown.  He also stated that he had suffered from a nervous condition since enlistment.  A physician noted that Court-martial proceedings were pending.  There were no significant psychiatric abnormalities found.  The service physician gave a diagnosis of immature personality and reported that the Veteran could be administratively discharged.  

A December 1976 service medical record reveals that the Veteran was examined by a psychiatrist because of a history of disciplinary problems.  The physician reported a history of a broken home and an inability to get along with siblings and parents.  The physician also noted regular use of cannabis since enlistment.  There were no findings of psychosis or neurosis.  The impression was mixed personality disorder with immature passive-aggressive, passive-dependent, and antisocial traits, and the physician recommended administrative discharge.  When examined for discharge in April 1977, the Veteran reported a history of frequent trouble sleeping and depression or excessive worry.  Psychiatric examination was normal.  

A March 1978 general medical examination report shows normal psychiatric findings.  The Veteran continued to report frequent trouble sleeping, depression or excessive worry, and nervous trouble.  

Other post-service evidence of record contains contradictory findings with respect to whether the Veteran has a personality disorder, a schizoaffective disorder, or both.  See, e.g., May 1987 neuropsychiatric examination (diagnosis of paranoid-type schizophrenia with depressive features); VA in-patient discharge summaries from February 1988 (diagnosis of rule out paranoid schizophrenia; rule out borderline personality disorder) and May 1988 (diagnosis of paranoid-type schizophrenia); a 1990 determination by the Social Security Administration (primary diagnosis of paranoid schizophrenia and other functional psychotic disorder; secondary diagnosis of affective/mood disorders); an April 1995 VA in-patient discharge summary (diagnosis of chronic paranoid schizophrenic disorder and delusional disorder), May 2001 VA in-patient discharge summary (diagnoses included adjustment disorder with anxious mood, rule out schizophrenia, rule out bipolar disorder, cluster B traits); a May 2002 discharge/transfer note (diagnosis chronic paranoid schizophrenia); a July 2004 VA outpatient treatment record (Axis I diagnosis of psychosis, NOS, rule out major depressive episode, alcohol abuse vs. depression, marijuana abuse, cocaine abuse vs. depression, rule out malingering; Axis II diagnosis of Cluster B traits:  antisocial vs. borderline); a July 2006 outpatient mental health evaluation (diagnosis was chronic paranoid schizophrenia); and April 2009 VA examination report (diagnosis of chronic schizoaffective disorder).  

A VA examiner in May 2011 opined that the Veteran had a diagnosis of depressive disorder NOS and a personality disorder NOS.  The examiner noted that the Veteran's medical record contained several Axis 1 diagnoses including schizophrenia, schizoaffective disorder, personality disorder, substance-induced mood disorder, and malingering.  At the time of the examination, the examiner opined that the Veteran did not meet the criteria for schizophrenia or schizoaffective disorder, noting that the Veteran's reported psychotic symptoms were inconsistent, and that his thought processes were very linear and he did not have the level of disorganization and decompensation usually seen in schizophrenia.  However, the examiner pointed out that the Veteran was nevertheless functioning at a relatively low level, and opined that it was more likely than not due to a personality disorder rather than to a thought disorder such as schizophrenia.  

A July 2015 VA examination report, however, indicates a diagnosis of schizoaffective disorder unspecified.  The VA neuropsychologist who conducted the July 2015 VA examination could not offer an opinion as to the likely etiology of the Veteran's schizoaffective disorder without resorting to speculation because the examiner was unable to locate any evidence in the record of any mental health treatment before 1998.  However, as noted above, the Board's 1989 review of the Veteran's STRs shows otherwise, as does a VA examination report from May 1987 and in-patient treatment records from 1988, SSA records from 1990, and in-patient treatment records from 1995.  Accordingly, the July 2015 examination is not probative for resolving the issue.  

The Veteran was afforded another VA examination in September 2016.  The examiner diagnosed a personality disorder with borderline and antisocial features, but not a schizoaffective disorder.  

The examiner noted that the record shows a history of obtaining educational allowances on several occasions, but not completing the courses he signed up for between May 1979 and July 1984.  The examiner also referred to the aforementioned May 1987 VA neuropsychiatric examination report and found that the examination did not contain adequate information to justify the diagnosis of paranoid schizophrenia.  

The examiner also referred to the other evidence of record summarized above, and found that there were numerous discrepancies in the record.  For example, the Veteran has told others that he has a Bachelor's degree in drama, but the record reflects that the Veteran did not complete college.  Additionally, he denied ever being married at the time of the September 2016 examination, yet the record contains a marriage certificate and divorce decree.  The record also reflects a history of drug abuse and domestic violence, but the Veteran denied such a history at the time of the September 2016 examination.  

The September 2016 examiner also noted the Veteran's cousin's remarks that the Veteran does not trust others and changed since he left the military.  

The September 2016 VA examiner opined that the Veteran's mental health condition was best described as a personality disorder.  The examiner reasoned as follows:  

This examiner reviewed the Veteran's electronic file in VBMS, and conducted an evaluation using DSM-V criteria.  Based upon a review of the record and his self-report today, [the Veteran] has symptoms meeting criteria for a personality disorder that date to his time in the Navy.  He says he felt depressed while in the service but did not manifest enough symptoms at that time to warrant a diagnosis or treatment for depression.  It requires more than a low mood to have clinical depression.  He ported feeling depressed and anxious with trouble sleeping at his Navy separation exam, but the examiner found him to be psychiatrically normal.  The military psychiatric evaluation diagnosed a personality disorder and not any form of anxiety disorder, sleep disorder, mood disorder, or psychotic disorder.  Evidence for a direct connection with depression and his service was not found.

[The Veteran] has been variously diagnosed as having some form of psychosis, including Paranoid Schizophrenia, Schizoaffective Disorder, Bipolar Disorder, or Psychotic Disorder NOS.  A review of his records did not reveal any direct observations of bizarre behavior or of [the Veteran] appearing to respond to internal stimuli.  These various diagnoses have apparently been based upon his self-report of auditory or visual hallucinations and/or persecutory feelings.  No delusions supporting persecutory feelings were elicited today nor have previous examiner found any.  Today he simply stated that he feels people talk about him and agreed this is his feeling.  His report today of hearing voices inside his head is not consistent with true hallucinations but is sometimes reported by people with problematic personality features, and/or by people malingering for a secondary gain issue.  In this examiner's opinion, his self-reported hallucinations are likely an aspect of his personality disorder and do not reflect any psychotic disorder.  [The Veteran] has been diagnosed with OCD features in the past and there is a question of PTSD.  Being on a ship but not in combat is not an adequate event to meet Criterion A for PTSD.  Checking one's surroundings is not adequate to diagnose OCD.  No other repetitive behaviors were found in the record.

[The Veteran's] records show a pattern of enrolling in college in the 1980s and collecting pay for that and then leaving classes without reporting it.  There is a pattern in the late 1980s and the 1990s of voluntarily seeking hospitalization and then filing a claim, or of seeking hospitalizations after a claim was denied, and once to avoid a legal situation.  These patterns are consistent with the actions of someone with a personality disorder, as is the history of drug abuse, and his history of aggression when frustrated or threatened with loss.  This examiner opines that Personality Disorder with Borderline and Antisocial Features is the primary diagnosis.  By definition, personality disorders are developmental disorders involving entrenched patterns of maladaptive behaviors.  People with this disorder have difficulty coping with stress and commonly misuse systems or misrepresent themselves in order to obtain a goal.  People with this disorder commonly also have episodes of anxiety or depression related to their chronic difficulty in coping with life.

The examiner also opined that the Veteran's mental condition was not caused or aggravated by his service-connected disabilities, as health conditions do not cause personality disorders, and any depressive symptoms are likely due to his maladaptive personality.  

At his Board hearing in April 2017, the Veteran testified that he was sexually and physically abused during service, and that he did not report this earlier due to embarrassment.  The Veteran also testified that he reported the incident in service and was transferred from one base to another after he reported what had happened to him.  The Veteran's representative suggested that perhaps his service records were removed to protect the command.  The Veteran's representative testified that he believed there was a possibility that the Veteran was misdiagnosed in service with a personality disorder as a result of the purported in-service assault, when he should have been diagnosed with a psychiatric disorder.  

In this case, the Board concludes that the opinion of the September 2016 examiner carries the greatest probative value.  The examiner documented every pertinent piece of medical evidence, including what the STRs showed, as well as the findings from the numerous outpatient and in-patient VA treatment records, and the findings and opinions of other VA examiners.  The September 2016 examiner noted the numerous discrepancies with regard to the Veteran's self-reported history, his medication history, and his behavior during various points throughout the appeal period.  The examiner pointed out specific examples of behavior and explained why such behavior was more likely the result of a personality disorder and not an acquired psychiatric disorder.  The examiner also referred to the 1987 evaluation and found that there was not enough evidence in that report to justify the diagnosis of schizophrenia.  Finally, the September 2016 examiner's findings are consistent with the findings at the time of service discharge, as well as the findings by the VA examiner in May 2011.  

In summary, the September 2016 examiner opined that the Veteran did not have a psychiatric disability resulting from service.  The examiner acknowledged that the Veteran received in-service mental health treatment, but opined that such treatment was for a personality disorder, and that the Veteran was separated from service due to that personality disorder.  The examiner found no clinical evidence of any psychosis or neurosis in service.  

As noted in the Board's March 1989 decision, personality disorders are developmental conditions.  As such, they refer to behaviors or traits that are inherent in an individual's psyche and that are characteristic of an individual's long-term functioning.  In other words, the Veteran's personality disorder would have existed regardless of service and is not a disease within the meaning of applicable laws and regulations providing compensation benefits.  

Furthermore, even if the Veteran did, in fact, ultimately develop an acquired psychiatric disorder, such as chronic paranoid schizophrenia, as several VA mental health providers have diagnosed, the first evidence of this diagnosis is not shown until the May 1987 neuropsychiatric examination.  This is nearly a decade following discharge from service.  

While the Veteran and his family and friends have indicated that he was a different man after service, the doctors who examined him at the time of discharge from service did not find that the Veteran suffered from an acquired psychiatric disorder at that time.  Rather, they opined that the Veteran had a personality disorder, which certainly could have accounted for the Veteran's behavior in service.  

Thus, regardless of whether the Veteran later developed some sort of psychosis such as schizophrenia, it was not manifest to a compensable degree within the first post-service year.  Accordingly, service connection on a presumptive basis is not warranted.  

Likewise, the competent and credible medical evidence of record shows that if the Veteran does, in fact, have a current diagnosis of schizophrenia, it was not first manifested until nearly a decade after service discharge.  The diagnosis of an acquired psychiatric disorder requires medical training and expertise.  Moreover, the Veteran and other lay observers do not possess the requisite medical expertise to provide a competent opinion as to causation where, as here, the most probative evidence of record shows that the Veteran's symptoms in service were, more likely than not, the result of a personality disorder and not a psychosis or other acquired psychiatric disorder.  

The Board is mindful of the Veteran's representative's belief that the Veteran was perhaps misdiagnosed with a personality disorder to cover up physical and sexual abuse that occurred during service.  In this regard, however, the Veteran's representative does not possess the requisite medical background to provide a competent opinion on this issue.  Furthermore, regardless of how the Veteran was treated in service, the dispositive issue in this case is whether the Veteran developed an acquired psychiatric disorder in service, a psychosis within the first post-service year, or whether any current acquired psychiatric disorder is related to service.  In this case, and for the reasons set forth above, the weight of the competent and probative evidence of record is against such findings.  Rather, examiners during service found the Veteran to have a personality disorder, and the September 2016 examiner provided an extensive and well-reasoned rationale as to why the Veteran had a current personality disorder and not a psychosis.  

For these reasons, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a headache disorder is granted.  

Service connection for an acquired psychiatric disorder is denied.  


REMAND

The record overwhelmingly suggests that the Veteran is unemployable due to his non-service connected personality disorder.  However, given that service connection for headaches is granted pursuant to this decision, it would be prejudicial to address the TDIU issue without first determining whether the Veteran's headache disorder, either alone, or in combination with his other service-connected disabilities, renders the Veteran unable to obtain or maintain employment, regardless of his personality disorder.  Accordingly, the RO must first assign a disability rating for the service-connected headaches, and then readjudicate the TDIU claim in light of the grant of service connection for headaches.  

Accordingly, the case is REMANDED for the following action:

Following the assignment of an initial disability rating for the service-connected headaches, and any additional development deemed warranted, readjudicate the Veteran's TDIU claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


